DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	Response to Amendment 
2.	Applicants’ amendment filed on 11/02/20 has been fully considered and entered. 

Reasons for Allowance
3.	Claims 27-36 are allowed.
4.	The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 27. Specifically, the prior art fails to disclose a connector comprising two connector portions each including a latch with a proximal end, wherein the proximal end of the latch is pivotable in an upward direction away from the connector portions; and a boot including slots for the proximal ends of each latch mounted to the connector portions, the boot movable longitudinally relative to the connector portions; wherein the boot causes unlatching of the latch as the boot is moved away from the connector portions, in combination with other recited limitations in the claim.  
Claims 28-30 depend from claim 27. 
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 31. Specifically, the prior art fails to disclose a connector comprising two LC connector portions each including a front housing mounted to the ferrule assembly to form a front of the 
Claims 32-35 depend from claim 31. 
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 36. Specifically, the prior art fails to disclose a connector comprising two connector portions each including a front housing mounted to the ferrule assembly to form a front of the connector portion, and including a latch, each latch including a distal end, and a proximal end, wherein the latch is pivotable about an intermediate connection portion, wherein the distal end includes a shoulder for mating with a latching shoulder of an adapter; a holder for holding the connector portions, the holder including side slots, the connector portions mounted to the holder by moving laterally to the side slots, the holder including a rearwardly projecting crimp support; and a boot mounted to the holder, the boot movable longitudinally relative to the holder and the connector portions, wherein the boot engages the proximal ends of the latch 
The Terminal Disclaimer, filed on 11/02/20, is effective to overcome the nonstatutory double patenting rejections.
Claims 27-36 are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ''Comments on Statement of Reasons for Allowance.''

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Thomas Hollweg can be reached on 571-270-17391739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883